JUDGMENT

This case was considered upon the record from the United States District Court for the District of Columbia and upon the briefs and arguments of the parties. Upon consideration of the foregoing, it is
ORDERED AND ADJUDGED that the order of the District Court be affirmed because the district court did not have subject-matter jurisdiction. This case did not arise under the patent laws because the complaint speaks solely to patent ownership and “the question of who owns patent rights, and on what terms, typically is a question exclusively for state courts.” Int’l Nutrition Co. v. Horphag Research Ltd., 257 F.3d 1324, 1329 (Fed.Cir.2001). *25Because the district court clearly lacked subject-matter jurisdiction, we need not address the issue of personal jurisdiction.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.